Citation Nr: 9925145	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  98-13 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent 
for pulmonary sarcoidosis with chronic obstructive pulmonary 
disease.

2.  Entitlement to a rating in excess of 30 percent, from May 
14, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel



INTRODUCTION

The veteran's active military service extended from March 
1978 to July 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  That rating decision granted service 
connection for pulmonary sarcoidosis with chronic obstructive 
pulmonary disease and assigned a noncompensable evaluation, 
effective August 1995.  A July 1998 rating decision increased 
the evaluation to 10 percent effective August 1995, and 30 
percent effective May 1997.  He specifically disagrees with 
the effective date of the assignment of a 30 percent 
evaluation, arguing that it should be effective August 1995.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Prior to May 14, 1997, the veteran's service-connected 
pulmonary sarcoidosis with chronic obstructive pulmonary 
disease was manifested by pulmonary function testing showing 
an FEV-1 of 63 and 64 percent of predicted value, and FEV-
1/FVC of 74 percent of predicted value.  On May 14, 1997, 
pulmonary function testing showed FEV-1 was 50 percent of 
predicted value.


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent rating, and not in 
excess thereof, for pulmonary sarcoidosis with chronic 
obstructive pulmonary disease have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. Part 4, including §§ 
4.7, 4.96, 4.97, and Diagnostic Code 6604 (effective October 
7, 1996); 38 C.F.R. § 4.97, Diagnostic Code 6802 (1995); 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

2.  The criteria for a 60 percent rating, and not in excess 
thereof, for pulmonary sarcoidosis with chronic obstructive 
pulmonary disease dating from May 14, 1998 have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. Part 4, 
including §§ 4.7, 4.96, 4.97, and Diagnostic Code 6604 
(effective October 7, 1996); 38 C.F.R. § 4.97, Diagnostic Code 
6802 (1995); Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The initial assignment of 
a disability rating following the award of service connection 
is part of the original claim, and the United States Court of 
Appeals for Veterans Claims (Court) has held that when a 
claimant is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded as 
long as the rating schedule provides for a higher rating and 
the claim remains open.  Shipwash v. Brown, 8 Vet. App. 218 
(1995).  All relevant facts have been properly developed and 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule), which are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The disability ratings evaluate the ability of the 
body to function as a whole under the ordinary conditions of 
daily life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part or system in self support of the 
individual.  38 C.F.R. § 4.10 (1998).

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1998).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1998), Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

Factual Background

Service medical records show a pulmonary clinic note dated 
January 1984 indicating that the veteran initially presented 
to the pulmonary clinic with a complaint of shortness of 
breath.  A transbronchial biopsy diagnosed a stage III 
sarcoidosis and a moderate obstructive ventilatory defect 
which might be related.  As his condition was noted to be 
improving, he was returned to active duty with only a running 
restriction.  In December 1994, a Medical Board found him 
unable to perform full active military service and he was 
medically discharged with a diagnosis of pulmonary 
sarcoidosis with chronic obstructive pulmonary disease.  The 
most recent pulmonary function testing from April 1992 showed 
FEV-1 was 64 percent of predicted value premedicated and 63 
percent of predicted value medicated, the FEV-1/FVC was 74 
percent of predicted value, both premedicated and medicated.

In a May 1997 VA compensation and pension examination, the 
veteran indicated that he had not been treated for his lung 
disorder since 1995.  He reported getting "walking 
pneumonia" off and on with outpatient antibiotic treatment.  
He indicated a prior history of being diagnosed with asthma 
and treatment with a bronchodilator which he last used in 
1995.  He complained of exertional shortness of breath with 
strenuous activity, not getting any better or worse over the 
last two decades.  Examination of the respiratory system 
showed a normal shape of the chest, normal inspiration and 
expiration.  The lungs were clear bilaterally without any 
harsh rhonchi or wheezing.  Pulmonary function testing 
premedicated showed FEV-1 was 50 percent of predicted value 
which was noted to be "moderate obstruction as well as low 
vital capacity, possibly from a concomitant restrictive 
defect."

An October 1997 letter from the veteran's private physician 
indicates that the veteran presented with cough, shortness of 
breath and exercise intolerance.  Physical examination 
indicated mild expiratory wheezing.  Results of pulmonary 
function testing showed FEV-1 was 50 percent of predicted 
value and "moderately reduced."  DLCO (SB) was 60 percent 
of predicted value.  These were apparently premedicated as 
the report noted that there was no significant change in FEV-
1 after bronchodilators.  These results were described as 
moderate obstructive ventilatory impairment with poor 
response to bronchodilators.

In a March 1998 VA examination, the veteran complained of 
shortness of breath after walking half a mile, occasionally 
at rest and an occasional cough.  He was not on any 
medication for his pulmonary condition.  Physical examination 
showed no wheezes and the chest was normal to percussion.  He 
was referred for another evaluation and additional pulmonary 
function testing in May which showed normal lung volumes but 
FEV-1 was 60 percent of predicted value and the FEV-1/FVC was 
64 percent of predicted value and "significantly 
decreased."  DLCO (SB) could not be evaluated because the 
examiner could not get the veteran to perform the test 
properly.  In the May 1998 evaluation he related a history of 
corticosteroid use for 1-2 months, but this was discontinued 
because he had no subjective improvement and his pulmonary 
function tests did not change with this therapy.  The 
examiner noted that current X-ray studies compared with old 
records showed no change in his appearance for many years.  
The examiner walked him around the clinic and up a flight of 
stairs.  He developed tachypnea and dyspnea from  which he 
recovered quickly.  However, his oxygen saturation fell to 90 
percent after climbing the stairs which was described as 
"distinctly abnormal."  In summary, the veteran had stable 
but significant dyspnea on exertion.  Testing showed a stable 
but significant lung impairment.  His history and laboratory 
findings were noted to be consistent with sarcoidosis.

Analysis

The veteran's pulmonary sarcoidosis with chronic obstructive 
pulmonary disease is currently rated 30 percent disabling 
effective May 1997.  He was initially rated 10 percent 
effective August 1995 in the rating decision on appeal.  
Sarcoidosis is rated 30 percent disabling under Diagnostic 
Code 6846 where there is pulmonary involvement with 
persistent symptoms requiring chronic low dose (maintenance) 
or intermittent corticosteroids.  A 60 percent evaluation is 
warranted for pulmonary involvement requiring systemic high 
dose (therapeutic) corticosteroids for control.  A 100 
percent evaluation is warranted for: cor pulmonale, or; 
cardiac involvement with congestive heart failure, or; 
progressive pulmonary disease with fever, night sweats, and 
weight loss despite treatment.  Otherwise, the code indicates 
that active disease or residuals should be rated as chronic 
bronchitis under Diagnostic Code 6600 and extra-pulmonary 
involvement under the specific body system involved.

In his March 1998 VA examination, the veteran indicated a one 
time history of corticosteroid use for 1-2 months, but this 
was discontinued because he had no subjective improvement and 
his pulmonary function tests did not change with this 
therapy.  As the criteria for a higher evaluation under 
Diagnostic Code 6846 is predicated on use of corticosteroids, 
and he is not currently taking such medication, a higher 
evaluation is not warranted under this diagnostic code.  Nor 
does the evidence show active disease or residuals which 
would allow evaluation under Diagnostic Code 6600.  Because 
he is also service-connected for chronic obstructive 
pulmonary disease, he is more appropriately rated for this 
disability as the most active manifestation of his lung 
disease.

Chronic obstructive pulmonary disease is rated under 
Diagnostic Code 6604 based primarily on the results of 
pulmonary function testing to include Forced Expiratory 
Volume in one second (FEV-1), the Forced Volume Capacity 
(FVC), and the Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO(SB)). A 30 percent 
evaluation is assigned if the following criteria are met: 
FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 
70 percent, or; DLCO (SB) of 56 to 70 percent predicted.  A 
60 percent evaluation is assigned if the following criteria 
are met: FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC 
of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  A 100 percent 
evaluation for COPD requires the following: FEV-1 less than 
40 percent of predicted value, or; the ratio of FEV-1/FVC is 
less than 40 percent, or; DLCO(SB) is less than 40 percent 
predicted, or; the maximum exercise capacity is less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy.

At the time of his initial rating, the most recent pulmonary 
function testing from April 1992 showed FEV-1 no greater than 
64 or 63 percent of predicted value.  This meets the criteria 
for a 30 percent evaluation under Diagnostic Code 6604.  For 
a higher, or 60 percent evaluation, he would have to show an 
FEV-1 of no greater than 55 percent predicted, or an FEV-
1/FVC of no greater than 55 percent.  At 63 and 64 for FEV-1 
and 74 for FEV-1/FVC, the results of his pulmonary function 
testing for the period prior to May 1997 does not reflect a 
disability ratable at 60 percent.  In May 1997 however, he 
underwent additional pulmonary function testing which 
demonstrates the criteria for the higher or 60 percent 
evaluation.  At this time, his FEV-1 was 50 percent of 
predicted value.  A higher or 100 percent rating would not be 
warranted without results of pulmonary function testing 
showing FEV-1, FEV-1/FVC, or DLCO (SB) of no more than 40 
percent of predicted value, maximum exercise capacity at less 
than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or; cor pulmonale (right heart 
failure), or; right ventricular hypertrophy, or; pulmonary 
hypertension (shown by Echo or cardiac catheterization), or; 
episode(s) of acute respiratory failure, or; requires 
outpatient oxygen therapy.  None of these criteria have been 
shown.

While this appeal was pending, the applicable rating criteria 
relating to the respiratory system was amended effective 
October 7, 1996.  38 C.F.R. §§ 4.96, 4.97 (1996); 
[61 Fed.Reg. 46720-46731 (Sept. 5, 1996)].  The veteran was 
provided the new rating criteria in July and September 1998 
supplemental statements of the case.  The timing of this 
change in the regulations requires the Board to first 
consider whether the amended regulation is more favorable to 
the appellant than the prior regulation, and, if so, the 
Board must apply the more favorable regulation.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); See Dudnick v. Brown, 9 
Vet. App. 397 (1996)(per curiam); VAOPGCPREC 11-97.  

The Board has considered the respiratory regulations which 
were in effect prior to the most recent revisions.  Under the 
prior regulations, sarcoidosis was evaluated under Diagnostic 
Code 6602 for pneumoconiosis as the most closely analogous 
disability; however, the evidence does not show severe 
symptoms with extensive fibrosis, or severe dyspnea on slight 
exertion with corresponding ventilatory deficit confirmed by 
pulmonary function tests with marked impairment of health 
required for a 60 percent evaluation prior to May 1997.  Nor 
does the evidence show pronounced symptoms with extent of 
lesions comparable to far advanced pulmonary tuberculosis or 
pulmonary function tests confirming a markedly severe degree 
of ventilatory deficit, with dyspnea at rest and other 
evidence of severe impairment of bodily vigor producing total 
incapacity required for a total evaluation under the old 
regulations.  38 C.F.R. § 4.97 Diagnostic Code 6802 (1995).  

In conclusion, the evidence supports a 30 percent initial 
evaluation for the veteran's service-connected pulmonary 
sarcoidosis with chronic obstructive pulmonary disease based 
on the results of earlier pulmonary function testing.  The 
evidence also supports a 60 percent evaluation from May 14, 
1998, the date on which pulmonary function testing showed a 
worsening of his disability.



ORDER

An initial rating of 30 percent, and not in excess thereof, 
is granted for pulmonary sarcoidosis with chronic obstructive 
pulmonary disease, subject to the law and regulations 
governing the payment of monetary awards.

An increased rating of 60 percent, and not in excess thereof, 
is granted for pulmonary sarcoidosis with chronic obstructive 
pulmonary disease beginning May 14, 1997, subject to the law 
and regulations governing the payment of monetary awards.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

